DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 1/18/2022. It is noted that in the amendment, applicant has amended claims 1, 8, 12-13 and 15-18, and canceled claims 9 and 14. There is not any claim being added into the application. As amended, the pending claims are claims 1-8, 10-13 and 15-18.
A review of the list of claims as provided in the amendment of 1/18/2022 has resulted that the list of claims as provided in the amendment of 1/18/2022 does not comply with the rule of 37 CFR 1.121. 
In particular, applicant has not used a proper status indicator for each of claims 3, 10 and 16. Applicant should note that the non-elected claims 3, 10 and 16 were rejoined as indicated in the Notice of Allowance mailed to applicant on 6/2/2021 and were examined in the office action mailed to applicant on 10/18/2021 which office action was made in response to the filing of the Information Disclosure Statement by applicant on 8/16/2021.
It is also noted that each of claims 10, 13 and 16 has at least a problem of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see Note below. In the interview of 1/24/2022 which a copy is attached with the present office action, each of claims 10 and 13 is amended and claim 16 is canceled via an examiner’s amendment as provided in the present 
Note: 
a) Claim 10 recites that the optical element is a lens, see claim 10 on lines 1-2; however, the base claim 1 recites an image sensor and deleted “optical element”, see claim 1 on line 2;
b) In claim 13: on line 17, the feature thereof “the vibrator” lacks a proper antecedent basis; and
c) In claim 16: the claim recites that the movable member holds a lens, see the claim on line 2; however, the base claim 13 recites that the movable member holds an image sensor, see claim 13 on lines 2 and 4-5.
Response to Arguments
4.	Regarding to the rejection of claims 1-2, 4-14 and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al (JP 2006-330077), the rejection of claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Kiyamura (JP 2017/037182), the rejection of claims 1-12 under 35 U.S.C. 102(a)(2) as being anticipated by Kiyamura (US Publication No. 2017/046818), the rejection of claim 15 under 35 U.S.C. 103 over Jun et al (JP 2006-330077) in view of Ito et al (JP 2017/107190), the rejection of claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyamura (JP 2017/037182) in view of Ito et al (JP 2017/107190), and the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Kiyamura (US Publication No. 2017/046818) in view of Ito et al (JP 2017/107190) as set forth in the office action of 10/18/2021, the amendments to the claims as provided in the amendment of 1/18/2022 and applicant’s arguments provided in the mentioned amendment have been fully considered and are 
EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview with Anastasia Zhadina on 1/24/2022.
6.	The application has been amended as follows: 
In the claims:
A) In claim 3: on line 1, changed the status indicator of the claim from “(Withdrawn)” to --(Original)--;
B) In claim 10: on line 1, changed the status indicator of the claim from “(Withdrawn)” to --(Currently Amended)--, and on lines 1-2, changed “wherein the optical element is” to --further comprising--;
C) In claim 13: on line 17, changed “the vibrator” to --the plurality of vibrators 
D) CANCELED claim 16.
Allowable Subject Matter
7.	Claims 1-8, 10-13, 15 and 17-18 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
A) The image stabilizing apparatus as recited in the independent claim 1 and the image pickup apparatus as recited in the independent claims 12, each is allowable with respect to the prior art, in particular, the Japanese reference Nos. JP 2006-330077, JP 2017/037182, and JP 2017/107190, and the US Publication No. 2017/046818 by the limitations related to the structure of the image stabilizing/pickup apparatus and their structural relationships as recited 
B) The image pickup apparatus as recited in the independent claim 13 is allowable with respect to the prior art, in particular, the Japanese reference Nos. JP 2006-330077, JP 2017/037182, and JP 2017/107190, and the US Publication No. 2017/046818 by the limitations related to the structure of the image pickup apparatus and their structural relationships as recited in the features thereof “the movable member … an optical axis” (claim 13 on lines 16-17). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872